Exhibit 10.10

  

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of this 26 day of June,
2018 (the “Effective Date”), by Simulations Plus, Inc., a California corporation
(the “Company”) and Shawn O’Connor, an individual (the “Employee”) with
reference to the following facts:

 

A.          The Company desires to secure the services of the Employee as Chief
Executive Officer (“CEO”).

 

B.          The Employee agrees to perform such services for the Company under
the terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises, covenants, and conditions set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Company and the Employee as follows:

 

1.               Representations and Warranties. The Company represents and
warrants that it is empowered under its Articles or Certificate of Incorporation
and Bylaws to enter into this Agreement. The Employee represents and warrants
that he is under no employment contract, bond, confidentiality agreement, or any
other obligation that would violate or be in conflict with the terms and
conditions of this Agreement or encumber his performance of duties assigned to
him by the Company. The Employee further represents and warrants that he has not
signed or committed to any employment or consultant duties or other obligations
that would divert his full attention from the duties assigned to him by this
Agreement; provided, that the foregoing limitations shall not be construed as
prohibiting Employee from making personal investments or participating in
business activities or community affairs in such form or manner as will not
prevent Employee from performing his duties and responsibilities hereunder or
cause Employee to violate the terms of Section 6 hereof.

 

2.               Employment and Duties. The Company hereby employs the Employee
as Chief Executive Officer and the Employee hereby accepts such employment
during the Term.

 

As CEO the Employee shall have such duties, authority and responsibility as
shall be consistent with the Employee’s position and such other duties as
assigned by the Board of Directors of the Company (the “Board of Directors”).

 

3.               Term. Subject to the provisions of Section 5, the term of this
Agreement shall commence on June 26, 2018 and end on August 31, 2021 (“Term”).

 

4.               Compensation. In full and complete consideration for the
employment of Employee hereunder, each and all of the services to be rendered to
the Company by the Employee, and each and all of the representations,
warranties, covenants, agreements and promises undertaken by the Employee
pursuant to this Agreement, the Employee shall be entitled to receive
compensation as follows:

 

4.1            Base Salary. The Employee shall receive from the Company a base
salary of three hundred twenty-five thousand dollars ($325,000) per year,
payable in equal, bi-monthly installments. From each payment of Base Salary, the
Company will withhold and pay to the proper governmental authorities any and all
amounts required by law to be withheld for federal income tax, state income tax,
federal Social Security tax, state disability insurance premiums, and any and
all other amounts required by law to be withheld from the Employee's salary.

 

4.2            Stock Options. Upon joining, the Employee will receive forty
thousand stock options under the 2017 Equity Incentive Plan. Thereafter, the
Employee shall be eligible to receive an annual grant of up to twenty-five
thousand stock options under the 2017 Equity Incentive Plan, based on the
employee’s and the Company’s performance, as determined by the Board of
Directors. Performance Bonus.

 

4.3            Performance Bonus.

 

(a)             Initial Year. For the period commencing with the Employee’s
start date until the ending of the 2019 fiscal year (ending August 31, 2019) the
Employee shall be eligible to receive a performance bonus in an amount not to
exceed the amount of $150,000, at the discretion of the Compensation Committee
of the Board of Directors. Employee must be employed by the Company on the last
date of the calendar year to be eligible for the bonus related to the previous
fiscal year.

 

 

 



 1 

 

 

(b)             Subsequent Years. For each subsequent fiscal year during the
Term, the Employee shall be eligible to receive:

 

(i)              A performance bonus in an amount not to exceed $100,000 at the
end of each calendar year. The specific amount of the performance bonus shall be
determined by the Compensation Committee of the Board of Directors, based on the
financial performance and achievements of the Company for the previous fiscal
year. Payout of the bonus will be tied to the Corporate EBITDA performance. If
the EBITDA yr/yr increase is less than or equal to 10%, there will be no bonus.
If the increase in EBITDA is greater than or equal to 11%, then the bonus is
paid out on a linear scale based on the increase from 11% to 40%. That is, for
100% of the bonus to be achieved, the yr/yr increase in EBITDA must be at least
40%. Employee must be employed by the Company on the last date of the calendar
year to be eligible for the bonus related to the previous fiscal year.

 

(ii)            In addition, the Board of Directors will have at its discretion
the ability to award an additional bonus up to $50,000, based on the CEO’s and
the Company’s performance. This could be tied to M&A or other activities (at the
Board’s discretion). Employee must be employed by the Company on the last date
of the calendar year to be eligible to receive this bonus.

 

4.4            Benefits. The Company shall provide to the Employee at the sole
cost to the Company, and the Employee shall be entitled to receive from the
Company, such health insurance and other benefits which are appropriate to the
office and position of Employee, adequate to the performance of his duties and
not inconsistent with that which the Company customarily provides at the time to
their other management employees. The Employee's right to vacation and sick
leave shall be determined in accordance with the policies of the Company as may
be in effect from time to time and as are approved by the Board of Directors.
Employee shall have the right to reimbursement of customary, ordinary, and
necessary business expenses, including travel, incurred in connection with the
rendering of services and performance of the functions required hereunder in
accordance with the policies of the Company as may be in effect from time to
time and as are approved by the Company’s Board of Directors. Such expenses are
reimbursable only upon presentation by Employee of appropriate documentation
pursuant to the policies adopted by the Company’s Board of Directors. Employee
will be based primarily at the Company’s main office in Lancaster, California,
even though Employee has indicated that at present he wishes to retain his home
in Danville, California for personal reasons. Employee understands and agrees
that he is expected to spend at least 75% of his time working in the Lancaster
office or on official travel. Employee further agrees that he will not be
reimbursed by the Company for any expenses associated with commuting to and
living in Lancaster.

 

5.               Termination of Employment.

 

5.1            Expiration of the Term of Agreement. This Agreement shall be
automatically terminated upon the expiration of the Term, or as sooner agreed to
by both the Employee and the Company in writing in the event this Agreement is
superseded by a new agreement. Upon such termination, the Company shall have no
further liability to the Employee for any payment, compensation or benefit
whatsoever under this Agreement except with respect to (a) the Employee's salary
and benefits through the effective date of the Employee's termination, and (b)
such other compensation or benefits (if any) which, by the terms of the
applicable plan or policy, is payable to the Employee after termination of
employment.

 

5.2            By Death. This Agreement shall be terminated upon the death of
the Employee. The Company's total liability in such event shall be limited to
payment of (a) the Employee's salary and benefits through the date of the
Employee's death, and (b) such other compensation or benefits (if any) which, by
the terms of the applicable plan or policy, is payable after the Employee's
death.

 

5.3            By Permanent Disability. Employee’s employment may be terminated
due to his permanent disability. A permanent disability will exist when the
Company has determined that Employee suffers from a condition of mind or body
that indefinitely prevents him from further performance of his essential duties,
with or without reasonable accommodation. The Company’s total liability in such
event shall be limited to payment of the Employee’s salary and benefits through
the effective date of termination upon permanent disability.

 

5.4            For Cause. The Company reserves the right to terminate this
Agreement immediately, at any time, by providing written notice to Employee that
his employment is being terminated for “Cause”. The Company has “Cause” to
terminate Employee’s employment if, in the reasonable opinion of the Company’s
Board of Directors: the Employee fails or refuses to faithfully and diligently
perform the usual and customary duties of his employment, which failure or
refusal is not cured within thirty (30) days after written notice thereof is
given to Employee; commits any material act of dishonesty, fraud,
misrepresentation, or other act of moral turpitude; is guilty of gross
carelessness or misconduct; fails to obey the lawful direction of the Company’s
Board of Directors; fails or refuses to comply with the material policies,
standards and/or rules of the Company which from time to time may be
established; violates any term or condition of this Agreement; or acts in any
way that has a direct, substantial, and adverse effect on the Company’s
reputation. The Company’s total liability to the Employee in the event of
termination of the Employee's employment under this paragraph shall be limited
to the payment of the Employee's salary and benefits through the effective date
of termination.

 

 

 



 2 

 

 

5.5            Without Cause. The Company reserves the right to terminate this
Agreement without cause for any reason whatsoever upon thirty (30) days' written
notice to the Employee. Upon termination under this subsection, Employee shall
be paid his salary and benefits through the effective date of termination. In
addition, the Employee shall receive payment of an amount equal to six (6)
months of the Employee's base salary, so long as he signs a release of all
claims against the Company on a release form provided by the Company to him at
that time. Other than payment of the amount as described in this paragraph, the
Company shall have no further obligation to pay the Employee any other
compensation or benefits whatsoever. The Employee hereby agrees that the Company
may dismiss him under this Section 5.5 without regard (i) to any general or
specific policies (whether written or oral) of the Company relating to the
employment or termination of its employees, or (ii) to any statements made to
the Employee, whether made orally or contained in any document, pertaining to
the Employee's relationship with the Company.

 

5.6            Mutual Consent. This Agreement shall be terminated upon mutual
written consent of the Company and the Employee. The Company’s total liability
to the Employee in the event of termination of the Employee's employment under
this Section 5.6 shall be limited to the payment of

 

(a)             The Employee's salary and benefits through the effective date of
termination; and

 

(b)             Such other compensation or benefits (if any) which, by the terms
of the applicable plan or policy, is payable to the Employee after termination
of employment, except as otherwise agreed by the parties in writing.

 

5.7            Termination of Offices and Board. Upon termination of employment
for any reason whatsoever, the Employee shall be deemed to have resigned from
all offices, including the Board of Directors then held with the Company, if
any.

 

6.               Restrictions on Use or Disclosure of Confidential Matters,
Proprietary Information and Trade Secrets.

 

6.1            During the Term of this Agreement, Employee will have access to
confidential information of the Company and its customers. “Confidential
Information” is information that is not generally known to the public and, as a
result, is of economic benefit to the Company or its customers in the conduct of
its business. The Company and Employee agree that Confidential Information shall
include, but not be limited to, all information developed or maintained by the
Company and/or its customers and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing):
techniques, designs, drawings, processes, inventions, development, equipment,
prototypes, methods, databases, consulting agreements, product research, sales,
marketing and strategic plans, programming plans, advertising and promotion
plans, products and “availability” information, existing and developing software
products, source code, object code, technical documentation, flow charts, test
results, models, data, research, formulas, ideas, trade names, service marks,
slogans, forms, customer lists, client contacts, pricing structures, business
forms, marketing programs and plans, business plans and strategies, layout and
design, financial information, financial structure, operational methods and
tactics, cost information, the identity of suppliers or customers of the
Company, accounting procedures, details, and any document, record or other
information of the Company relating to the above. Confidential Information
includes not only information belonging to the Company or its customers which
existed before the date of this Agreement, but also information developed by
Employee for the Company or its customers during the term of this Agreement and
thereafter. The Employee will not disclose to anyone, directly or indirectly,
any of such Confidential Information or use any Confidential Information other
than as necessary in the course of his duties with the Company. All documents
that the Employee prepares, or Confidential Information that might be given to
him or that Employee himself might create in the course of his employment by the
Company, are the exclusive property of the Company. During the Term and at any
time thereafter, the Employee shall not publish, communicate, divulge, disclose
or use any of such Confidential Information which has been reasonably designated
by the Company as proprietary or confidential or which from the surrounding
circumstances the Employee knows, or has good reason to know, or should
reasonably know, ought to be treated by the Employee as proprietary or
confidential without the prior written consent of the Company, which consent may
not be unreasonably withheld by the Company.

 

6.2            In the course of his employment for the Company, Employee will
develop a personal relationship with the Company’s customers and knowledge of
those customers’ affairs and requirements, which may constitute the Company’s
only contact with such customers. The Employee consequently agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that the Employee make the covenants contained herein. Accordingly, the
Employee agrees that while he is in the Company’s employ, he will not directly
or indirectly:

 

 

 



 3 

 

 

(a)             Attempt in any manner, to solicit from any customer (except on
behalf of the Company) business of the type performed by the Company or to
persuade any customer of the Company to cease to do business or reduce the
amount of business which any such customer has customarily done or contemplates
doing with the Company, whether or not the relationship with the Company and
such customer was originally established in whole or in part through the
Employee's efforts; or

 

(b)             Engage in any business as, or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust, or any other form of business entity if such business form or
entity is engaged in the business in which the Company is engaged;

 

(c)             Render any services of the type rendered by the Company to or
for any customer of the Company, except as an employee of the Company in the
normal performance of his duties;

 

(d)             Employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year in the Company’s
employ.

 

6.3            For a one-(1-)year period after the termination of this Agreement
for any reason, Employee shall not, directly or indirectly, ask or encourage any
employee(s) of the Company to leave their employment with the Company or solicit
any employee(s) of the Company for employment elsewhere. The Employee further
agrees that he shall make any subsequent employer aware of this nonsolicitation
obligation.

 

6.4            Notice of Rights. Notwithstanding any provisions in this
Agreement or Company policy applicable to the unauthorized use or disclosure of
trade secrets or Confidential Information, Employee is hereby notified that
Employee may not be held criminally or civilly liable, under any applicable
federal or state trade secret law, for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law.  Employee also may not be held so liable for such disclosures
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  In addition, Employee is advised that
individuals who file a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

 

6.5            This entire Section 6 shall survive termination of this
Agreement.

 

7.               The Company’s Property.

 

7.1            Any patents, inventions, discoveries, applications or processes,
software, and computer programs devised, planned, applied, created, discovered
or invented by the Employee in the course of his employment by the Company and
which pertain to any aspect of the business of the Company, or their respective
subsidiaries, affiliates or customers, shall be the sole and exclusive property
of the Company, and the Employee shall make prompt report thereof to the Company
and promptly execute any and all documents reasonably requested to assure the
Company the full and complete ownership thereof.

 

7.2            All records, files, lists, drawings, documents, equipment, and
similar items relating to the Company’s business which the Employee shall
prepare or receive from the Company in the course of his employment by the
Company shall remain the Company’s sole and exclusive property. Upon termination
of this Agreement, the Employee shall return promptly to the Company all
property of the Company in his possession and the Employee represents and
warrants that he will not copy, or cause to be copied, printed, summarized or
compiled, any software, documents, or other materials originating with and/or
belonging to the Company, including, without limitation, documents or other
materials created by the Employee for, or on behalf of, the Company. The
Employee further represents and warrants that he will not retain in his
possession any such software, documents, or other materials in machine or human
readable form.

 

7.3            This Section 7 shall survive termination of this Agreement.

 

8.               Outside Activities. During the Term, the Employee shall not,
directly or indirectly, either as an officer, director, employee,
representative, principal, partner, shareholder, employee, agent or in any other
capacity, engage or assist any third party in engaging in any business
competitive, or potentially competitive, with the business of the Company, or
engage in any other gainful occupation which requires his personal attention,
without the prior written consent of the Company, which consent may be withheld
by the Company in its sole and absolute discretion. Following his employment
with the Company, the Employee shall not engage in unfair competition with the
Company, aid others in any unfair competition with the Company, in any way
breach the confidence that the Company has placed in the Employee, or
misappropriate any proprietary information of the Company.

 

 

 



 4 

 

 

9.               Reports. The Employee, when directed, shall provide written
reports to the Company with respect to the services provided hereunder.

 

10.            Strict Loyalty. The Employee hereby covenants and agrees to avoid
all circumstances and actions that reasonably would place the Employee in a
position of divided loyalty with respect to his obligations under this
Agreement.

 

11.            Assignment. This Agreement may not be assigned to another party
by the Employee without the prior written consent of the Company, which consent
may be withheld by the Company, in its sole and absolute discretion.

 

12.            Arbitration. In the event of any dispute between the Company and
the Employee concerning any aspect of the employment relationship, including any
disputes relating to its termination, all such disputes shall be resolved by
binding arbitration before a single neutral arbitrator pursuant to the following
terms. This provision shall supersede any prior arbitration agreement, policy,
or understanding between the parties. The parties intend to revoke any prior
arbitration agreement.

 

12.1         Claims Covered by the Agreement. The Employee and the Company
mutually consent to the resolution by final and binding arbitration of all
claims or controversies (“claims”) that the Company may have against the
Employee or that the Employee may have against the Company or against its
officers, directors, partners, employees, agents, pension or benefit plans,
administrators, or fiduciaries, franchisors, or any parent, subsidiary or
affiliated companies or corporation (collectively referred to for purposes of
this Section 12 as “Company’s Parties”), relating to, resulting from, or in any
way arising out of Employee’s employment relationship with Company and/or the
termination of Employee’s employment relationship with Company, to the extent
permitted by law. The claims covered by this Agreement include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
or sexual orientation); claims for benefits (except where an employee benefit or
pension plan specifies claims procedures different from the ones described in
this Section 12); claims for breach of any duties or obligations; and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation, or ordinance, except claims excluded in the following
section.

 

12.2         Claims Not Covered by the Agreement. Claims the Employee may have
for workers’ compensation (excluding discrimination claims under workers’
compensation statutes), unemployment compensation benefits, or claims under the
Private Attorney General Act of 2014 (“PAGA”), California Labor Code Sections
2699 et seq., are not covered by this Arbitration section.

 

12.3         Required Notice of Claims and Statute of Limitations. Arbitration
may be initiated by the Employee by serving or mailing a written notice to the
Chairman of the Board of the Company. Arbitration may be initiated by the
Company’s Parties by serving or mailing a written notice to the Employee at his
last known address. The notice shall identify and describe the nature of all
claims asserted and the facts upon which such claims are based. The written
notice shall be served or mailed within the applicable statute of limitations
period set forth by federal or state law.

 

12.4         Arbitration Procedures.

 

(a)             After demand for arbitration has been made by serving written
notice under the terms of Section 12.3 of this Agreement, the party demanding
arbitration shall file a demand for arbitration with the office of Judicial
Arbitration and Mediation Services (“JAMS”) located in Los Angeles, California.
The arbitrator shall be selected from the JAMS panel and the arbitration shall
be conducted pursuant to JAMS policies and procedures. All rules governing the
arbitration shall be the rules as set forth by JAMS. If the dispute is
employment-related, the dispute shall be governed by JAMS’ then-current version
of the national rules for the resolution of employment disputes. JAMS’
then-applicable rules governing the arbitration may be obtained from JAMS’
website which currently is www.jamsadr.com.

 

(b)             The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of California, or federal law, or both, as applicable
to the claim(s) asserted. The arbitrator shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability, or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.

 

(c)             Either party may file a motion for summary judgment with the
arbitrator. The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion. The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in Section 12.4(b) of this Agreement.

 

 

 



 5 

 

 

(d)             Discovery shall be allowed and conducted pursuant to the
then-applicable arbitration rules of JAMS, provided that the parties shall be
entitled to discovery sufficient to adequately arbitrate their claims and
defenses. The arbitrator is authorized to rule on discovery motions brought
under the applicable discovery rules.

 

12.5         Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or California law.

 

12.6         Application for Emergency Injunctive and/or Other Equitable Relief.
Claims by the Company or Employee for emergency injunctive and/or other
equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information and/or a
breach of the provisions of Sections 6, 7, and 8 of this Agreement shall be
submitted to JAMS for emergency treatment. The parties agree that the JAMS
administrator may select a neutral hearing officer (subject to conflicts) to
hear the emergency request only. The hearing officer should be experienced in
considering requests for emergency injunctive and/or other equitable relief. The
hearing officer shall conform his or her consideration and ruling with the
applicable legal standards as if this matter were heard in a court of law in the
applicable jurisdiction for such a dispute.

 

12.7         Place of Arbitration. The arbitration will be at a mutually
convenient location in Los Angeles, California. If the parties cannot agree upon
a location, then the arbitration will be held at a JAMS’ office in Los Angeles.

 

12.8         Representation, Fees and Costs. Each party may be represented by an
attorney or other representative selected by the party. Each party shall be
responsible for its own attorneys’ or representatives’ fees. However, if any
party prevails on a statutory claim that affords the prevailing party’s
attorneys’ fees, or if there is a written agreement providing for fees, the
arbitrator may award reasonable fees to the prevailing party. The Company shall
be responsible for the arbitrator’s fees and costs to the extent they exceed any
fee or cost that the Employee would be required to bear if the action were
brought in court.

 

12.9         Waiver Of Jury Trial/Exclusive Remedy. The Employee and the Company
knowingly and voluntarily waive any constitutional right to have any dispute
between them decided by a court of law and/or by a jury in court.

 

12.10     Waiver of Representative/Class Action Proceedings. Employee and
Company knowingly and voluntarily agree to bring any claims governed by this
Agreement in his/its individual capacity and not as a plaintiff, class member,
or representative in any purported class or representative action. They further
agree to waive any right to participate in any representative or class action
proceeding related to any claims governed by this Agreement. The Company and
Employee also agree that the arbitrator may not consolidate more than one
individual’s claims, and may not otherwise preside over any form of
representative or class action proceeding, including, but not limited to, any
representative action under California Business and Professions Code Sections
17200 et seq. For purposes of this Agreement, the term “representative” used in
this section specifically excludes any claims, causes of action, or actions
brought under PAGA (“PAGA claims”). Accordingly, any PAGA claims must be pursued
in the appropriate court of law. However, if either Employee or the Company have
other claims or actions against each other covered by this Agreement, then they
agree that those non-PAGA claims must first be pursued in arbitration,
regardless of which claims or actions were filed first. The pending court PAGA
action shall be stayed pending full and final resolution of the arbitration
pursuant to California Code of Civil Procedure Section 1281.2 and related law.

 

13.            The Company’s Bylaws, Directions, Policies, Practices, Rules,
Regulations, and Procedures. The Employee agrees to become and remain thoroughly
familiar with each and all of the Company’s bylaws, directions, policies,
practices, rules, regulations, and procedures that relate to the employment
and/or to any of Employee's duties and/or responsibilities as an employee of the
Company, and to abide fully and by each and all of such bylaws, directions,
policies, practices, rules, regulations, and procedures. During the Term, the
Employee shall be fully bound by and employed pursuant to each and all of the
Company’s bylaws, directions, policies, practices, rules, regulations, and
procedures as now in effect or as may be implemented, modified, or otherwise put
into effect by the Company during the term of employment, regardless of whether
such bylaws, directions, policies, practices, rules, regulations, and procedures
are oral or are set forth in any manual, handbook, or other document, and it is
solely the responsibility of Employee to become and remain fully aware of and
familiar with each and all such directions, policies, practices, rules,
regulations, and/or procedures. In the event of any conflict between any
provision of this Agreement and any provision of the Company’s directions,
policies, practices, rules, regulations, and/or procedures, the provisions of
this Agreement govern for any and all purposes whatsoever.

 

 

 



 6 

 

 

14.            Indemnification. The Company shall indemnify and hold the
Employee harmless from any and all claims, demands, judgments, liens,
subrogation, or costs incurred by the Employee with respect to any shareholder
derivative action or other claims or suits against the Company and/or their
respective Boards of Directors by individuals, firms, or entities not a party to
this Agreement to the maximum extent permitted under California law.

 

15.            General.

 

15.1         Further Documents. Each party shall execute and deliver all further
instruments, documents, and papers, and shall perform any and all acts necessary
reasonably requested by the other party, to give full force and effect to all of
the terms and provisions of this Agreement.

 

15.2         Successors and Assigns. Except where expressly provided to the
contrary, this Agreement, and all provisions hereof, shall inure to the benefit
of and be binding upon the parties hereto, their successors in interest,
assigns, administrators, executors, heirs, and devises.

 

15.3         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator to be invalid or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision, and any such invalidity
or unenforceability shall in no way affect any other provision of this
Agreement, the application of any provision in any other circumstance or the
validity or enforceability of this Agreement.

 

15.4         Notices. All notices or demands shall be in writing and shall be
served personally, telegraphically, or by express or certified mail. Service
shall be deemed conclusively made at the time of service if personally served,
24 hours after deposit thereof in the United States mail properly addressed and
postage prepaid, return receipt requested, if served by express Mail, and five
days after deposit thereof in the United States mail, properly addressed and
postage prepaid, return receipt requested, if served by certified mail. Any
notice or demand to the Company shall be given to:

 

Simulations Plus, Inc.

42505 10th Street West

Lancaster, CA 93534-7059

Attention: Compensation Committee

 

and any notice or demand to the Employee shall be given to:

 

Shawn O’Connor

PO Box 3360

San Ramon, CA 94583

 

 

Any party may, by virtue of a written notice in compliance with this Section,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.

 

15.5         Waiver. A waiver by any party of any of the terms and conditions of
this Agreement in any one instance shall not be deemed or construed to be a
waiver of the term or condition for the future, or of any subsequent breach
thereof or of any other term or condition thereof. Any party may waive any term,
provision or condition included for the benefit of that party. Any and all
waivers shall be in writing.

 

15.6         Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and fully to be performed therein without regard to its principles
of choice of law or conflicts of law. In all matters of interpretation, whenever
necessary to give effect to any provision of this Agreement, each gender shall
include the others, the singular shall include the plural, the plural shall
include the singular and the terms “and” and “or” may be used interchangeably as
the context so requires or implies. The title of the sections of this Agreement
are for convenience only and shall not in any way affect the interpretation of
any provision or condition of this Agreement. All remedies, rights,
undertakings, obligations, and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation, or agreement of any party.

 

 

 



 7 

 

 

15.7         Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all prior and collateral agreements, understandings,
statements, and negotiation of the parties. Each party acknowledges that no
representations, inducements, or promises, oral or written, with reference to
the subject matter hereof have been made other than as expressly set forth
herein. This Agreement cannot be changed, rescinded, or terminated orally.

 

15.8         Third Party Rights. The parties hereto do not intend to confer any
rights or remedies upon any person other than the parties hereto and those
referred to in Section 15.2 hereof so long as any such assignment by Employee
was approved by the Company as provided in Section 11 hereof.

 

15.9         Attorneys' Fees. In the event of any litigation between the parties
respecting or arising out of this Agreement, the prevailing party shall be
entitled to recover reasonable legal fees and costs, whether or not the
litigation proceeds to final judgment or determination.

 

15.10     Place of Litigation. Any litigation between the parties shall occur in
the County of Los Angeles, California.

 

15.11     Counterparts. This Agreement may be executed in counterparts which,
taken together, shall constitute the whole of the agreement between the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 



 8 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year first above written.

 



Company:

 

SIMULATIONS PLUS, INC.

 

 

By: /s/ Walter S. Woltosz

Walter S. Woltosz, Chairman and CEO

Date: June 25, 2018

Employee:

 

Shawn O’Connor

 

 

/s/ Shawn O’Connor

Shawn O’Connor

Date: June 25, 2018

   





 

 

 

 

 

 

 

 

 

 



 9 

